First, let me congratulate you,
Sir, on your election to the presidency of this important
session. I am certain that this session will provide us with
the opportunity to discuss the role that the Universal
Declaration of Human Rights has played during the last
50 years and has yet to play.
I should also like to take this opportunity to convey
my respects to the Secretary-General, who, by his
decisive steps in critical moments this year, has
repeatedly demonstrated the importance of the United
Nations in contemporary world affairs.
Throughout the last 50 years the United Nations has
changed no less dynamically than the rest of the
surrounding world. Reviewing the successes and failures
of the Organization, we have to acknowledge its complex
and important role in building a more peaceful world. The
United Nations at present is living through a complicated
period of internal reform designed to reinforce the values
and principles which half a century ago encouraged the
States of the world to sign the Charter establishing the
United Nations, which guides us today into the twenty-
first century. I speak of peace, democracy and the
environment and of ensuring and promoting the
development of freedom of the individual.


This year marks the fiftieth anniversary of the
adoption by the General Assembly of the Universal
Declaration of Human Rights. This crucial instrument
declares the will of the people of the world to establish a
universal understanding of individual freedom, equality and
dignity, which are indivisible and must not be undermined.
Today we should be particularly concerned to what extent
the principles declared by the United Nations throughout
the last 50 years have become the bedrock of our everyday
life. It would be most appropriate to ask whether the United
Nations has become an Organization of world nations rather
than States.
In the contemporary world of advanced
communications, the exchange of values and ideas takes
place at a particularly high speed. It is therefore not
surprising that freedom, justice and well-being carry the
same meaning in Europe and Asia, Africa and America. I
believe we are approaching a common denominator for
democracy so that democracy will no longer be identified
only with the West and rapid economic development only
with certain regions of the world. Above all, we hope that
the realization of human rights throughout the world is
consistent with the spirit of the Declaration of Human
Rights signed 50 years ago.
In the cold-war world of divided ideologies, the
United Nations was one of the very few forums embodying
the common human interest: the concern for peace. Today
the United Nations can contribute considerably to the
creation and education of free individuals and active
citizens of the world.
History has proved that democratic and prosperous
States provide the most favourable environment for human
activities. The United Nations should therefore continue its
efforts to promote democratization and sustainable
development. The ongoing institutional reform of the
Organization may serve this end. However, I should like
also to underscore the need to pay even greater attention to
the promotion and protection of human rights.
Willingly and freely we have empowered the Security
Council to make binding decisions to which we are then
committed. We therefore want the decisions to be of high
quality, effective and acceptable. Two highly qualified
industrialized countries could become permanent members
of the Security Council; their membership would strengthen
the Council and ensure democratic decisions. A broader
representation of developing nations on the Council would
also reinforce its legitimacy and enhance respect for it.
These nations deserve additional seats, both permanent and
non-permanent. Equitable representation in the Council
should be expanded through a more just representation of
regions, Central and Eastern Europe in particular.
The United Nations High Commissioner for Human
Rights, Mary Robinson, has noted that todayâs human
rights violations are the causes of tomorrowâs conflicts.
War-ravaged Bosnia and conflict-inflamed Kosovo today
are painful illustrations of these words. Lithuania
welcomes the initiative of Secretary-General Kofi Annan
to integrate human rights protection into the broad range
of the Organizationâs activities. We likewise welcome the
ongoing institutional reforms of human rights protection
and propose to employ with greater effectiveness the
experience and intellectual potential of such regional
bodies as the Council of Europe and the Organization for
Security and Cooperation in Europe.
One of the most laudable recent achievements of the
worldâs nations is the adoption of the Statute of the
International Criminal Court. By taking this decision, the
international community demonstrated its readiness for a
qualitative leap in international relations based on an
effective system of international justice â€” an instrument
designed to complement national legal systems and to
encourage their continuous development.
It is gratifying that the Court has been granted the
right to charge persons with criminal responsibility for the
gravest crimes of all: genocide, war crimes and crimes
against humanity. This step demonstrates our resolution
to fight against the horrors for which there are no â€” and
cannot be any â€” political or ideological boundaries.
â€œCrime of aggressionâ€ in the Statute is a pending issue
requiring the political will of States and a more precise
legal definition. The bitter facts of modern history remind
us that aggression too often leads to genocide, war crimes
and crimes against humanity.
I would like to note that Lithuania, which actively
participated in the work of the Preparatory Committee and
the Rome Conference, will in the near future sign the
Statute of the International Criminal Court.
Today we all face the challenges of our
contemporary world which have been caused by rapidly
developing technologies and negligent human activities.
These challenges, although not as evident as open military
conflicts, are no less threatening. A devastated and
deteriorating environment may cause conflicts on a scale
unknown before. The struggle for fresh water, rich soil
and natural resources can turn man against man and
2


nation against nation. Neither democratic political processes
nor economic development will matter then.
As a man with a long-standing commitment to
environmental protection, I invite you to make use of the
international capabilities of the United Nations and to pay
more attention to ecological issues. If we are genuine in our
attempt to place this institution at the vanguard of human
rights protection, environmental issues should be given
priority on our agenda. Lithuania will support every
initiative to preserve and conserve natural resources. As one
such step, I yesterday signed the Kyoto Protocol,
reaffirming our commitment to tackling global warming by
reducing the emissions of greenhouse gases. Now we look
forward to decisive action on climate change in Buenos
Aires later this year.
Every individual has the incontestable right to live in
a healthy and clean environment. I am certain that the
United Nations can play a significant role in promoting
respect for the environment among people and States of the
world. With its long experience in international cooperation
and its prominent international standing, this Organization
can contribute notably to the environmental education of the
global community. It can also serve as a promoter of inter-
State cooperation through the timely exchange of
information on disasters â€” past, present and future. The
Prior Informed Consent (PIC) Convention on trade in
hazardous chemicals and pesticides, which was signed in
Rotterdam a couple of days ago, is a remarkable example
of prospective activities of the United Nations system.
The growing problems of international crime and
terrorism affecting us are no less important than
environmental issues. Terrorist bombings and illicit
trafficking in arms, narcotic substances and human beings,
as well as money laundering, infringe the vital interests of
people and States to live in a secure and predictable world.
The solution to these problems demands collective efforts
as well as resolute and immediate action. It is gratifying
that the heads of State and Government, as well as interior
ministers, confirmed their commitment to constructive
cooperation at the twentieth special session of the United
Nations General Assembly, on drugs. The approved drug-
demand reduction and prevention programme, along with
the guidelines for international cooperation, should facilitate
the resolution of these problems.
Children and young people â€” our future â€” should be
the focus of the fight against drug-trafficking. Timely
adoption and launching of preventive measures and
educational programmes, as well as the building of a drug-
free environment, must be our immediate first steps. It is
delightful that Secretary-General Kofi Annan has shown
particular attention to this problem.
Control of the arms trade, which is becoming
increasingly complex, is another painful reality facing us
at the end of this century. Smugglers arm not only
terrorists, but also nations or States at war. Without any
further delay we should forestall illicit arms circulation
by, first and foremost, restricting the sale of small arms
and light weapons in conflict zones. We should persist in
our efforts to find an effective solution to the issue of
general and complete disarmament.
The nuclear arms race, which emerged in South Asia
this year, has revealed the survival of the cold war
ideology of the balance of powers in the political thinking
of certain States. Such reasoning is short on
constructiveness since it does not enhance international
security, and it diverts human resources and creative
powers into erroneous directions, undermining the
aspirations of the individual to a safer and wealthier life.
Lithuania is neither a zone of potential conflict nor
a place for the manufacturing or circulation of
conventional weapons or weapons of mass destruction.
Nevertheless, Lithuania endeavours to participate actively
in different agreements on disarmament and arms control
through which it helps itself and others. My country has
ratified the conventions prohibiting biological, chemical
and certain conventional weapons. Ratification of the
convention prohibiting anti-personnel mines is our long-
term goal.
It is my belief that the right of the individual to a
secure life and future â€” a right still missing from the
Universal Declaration of Human Rights â€” fully
corresponds to the spirit of the Declaration and should be
realized through our political initiatives. The security of
the individual will be best ensured if the State he lives in
is secure. Good neighbourly relations and close regional
cooperation are prerequisites for the peaceful coexistence
of nations, and all humankind aspires to this. Lithuania is
guided by those principles and maintains friendly,
constructive relations with all its neighbours, Russia
among them.
The United Nations today acts not only in a multi-
polar but also multi-problem environment. By itself it is
not capable of addressing and resolving all the problems
which we often tend to call â€œhotâ€ issues and which
demand immediate solutions. Therefore, the Organization
3


should interact with greater vigour in its endeavours with
regional organizations that, in many cases, succeed in the
areas where global forums fail. Europe has already provided
us with an example of such productive interaction through
concrete cooperation of the United Nations with the
Organization for Security and Cooperation in Europe
(OSCE) and North Atlantic Treaty Organization (NATO).
Europe, however, has other, smaller organizations
which can also considerably contribute to the goals of the
United Nations and to the implementation of their spirit.
The Council of the Baltic Sea States, of which Lithuania
has recently assumed the chairmanship, is one of them.
This Council unites geographical neighbours who also enjoy
many, more binding links: the promotion of mutual
confidence, trade, culture and environmental protection.
During the term of its chairmanship, Lithuania will strive
for a more active and effective contribution of this regional
cooperation body to the implementation of the goals of the
United Nations.
The fiftieth anniversary of the Universal Declaration
of Human Rights is a reminder of the indivisibility of the
values of human life, dignity and welfare. Political activities
at both the international and national levels should be
directed to promoting and protecting these values. More and
more threats to human rights and freedoms arise today from
sources beyond the control of national Governments. Never
before have the issues of coordination and enhanced
cooperation been as crucial as they are today. The United
Nations possesses all the potential necessary to perform the
role of active international coordinator and peace promoter.
But the realization of this potential requires determination
from us, the representatives of nations and members of the
international community.









